DETAILED ACTION
	This action is in response to the initial filing filed on November 18, 2020.  Claims 1-25 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method and system for triggering wearable device interaction across users, classified in H04B 1/385.
II. Claims 8-22, drawn to an ear-insertable audio device with a circle-of-sight element, classified in G08B7/06 and H04R1/10.
III. Claim 23, drawn to a device with circle-of-sight signaling element for capping over an ear bud stem, classified in G08B7/06 and H04R1/10.
IV. Claims 24-25, drawn to a device with circle-of-sight signaling element for clip-on to a stem-less ear bud and an ear-bud device with circle-of-sight signaling element, classified in G08B7/06 and H04R1/10.




The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).  
Invention I:  In the instant case, subcombination I has separate utility such as “pairing a first user mobile device with a first user wearable device, wherein at least one of a symbol or color-coded display on the first wearable device is caused programmably based on a pre-defined interaction rule set on the first user mobile device and the display on the first user wearable device is exposed to at least a second user signaling a willingness to be approached for triggering a digital interaction, wherein the digital interaction comprises decoding a tag sent by a first user wearable device within range by a second user wearable device upon matching of color/symbol-coded interaction rules displayed on the first and second user wearable devices; and triggering the digital interaction among the display matching first and second user wearable devices by being within short-range proximity comprising at least one of a sound, vibration, symbol, color, text, image or video for at least one of display or download on at least one of the wearable device or mobile device for at least one the first user or at least the second user.”
Invention II:  In the instant case, subcombination II has separate utility such as “a housing with an ear-form factor; at least one interface enclosed within said housing for wireless pairing with a first users mobile device; an audio-output element disposed on a first side of said housing; and a circle-of-sight (CoS) signaling element protruding as a stem from a second side of said housing with 360 degree signal visibility provided to at least a second user, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first users mobile device and an application run on said first users mobile device.”
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).  
Invention I:  In the instant case, subcombination I has separate utility such as “pairing a first user mobile device with a first user wearable device, wherein at least one of a symbol or color-coded display on the first wearable device is caused programmably based on a pre-defined interaction rule set on the first user mobile device and the display on the first user wearable device is exposed to at least a second user signaling a willingness to be approached for triggering a digital interaction, wherein the digital interaction comprises decoding a tag sent by a first user wearable device within range by a second user wearable device upon matching of color/symbol-coded interaction rules displayed on the first and second user wearable devices; and triggering the digital interaction among the display matching first and second user wearable devices by being within short-range proximity comprising at least one of a sound, vibration, symbol, color, text, image or video for at least one of display or download on at least one of the wearable device or mobile device for at least one the first user or at least the second user.”
Invention III:  In the instant case, subcombination III has separate utility such as “a conical cap enclosure to be fittingly capped over a stem protrusion of a wireless ear bud device; at least one interface enclosed within said cap enclosure for wireless pairing with a first users mobile device; and a circle-of-sight (CoS) signaling element disposed on said cap enclosure providing 360 degree signal visibility to at least one other user while stem-capped, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first users mobile device and an application run on said first users mobile device.”
Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).  
Invention I:  In the instant case, subcombination I has separate utility such as “pairing a first user mobile device with a first user wearable device, wherein at least one of a symbol or color-coded display on the first wearable device is caused programmably based on a pre-defined interaction rule set on the first user mobile device and the display on the first user wearable device is exposed to at least a second user signaling a willingness to be approached for triggering a digital interaction, wherein the digital interaction comprises decoding a tag sent by a first user wearable device within range by a second user wearable device upon matching of color/symbol-coded interaction rules displayed on the first and second user wearable devices; and triggering the digital interaction among the display matching first and second user wearable devices by being within short-range proximity comprising at least one of a sound, vibration, symbol, color, text, image or video for at least one of display or download on at least one of the wearable device or mobile device for at least one the first user or at least the second user.”
Invention IV:  In the instant case, subcombination IV has separate utility such as “an ear-clip adhered to a housing surface of a stem-less wireless ear bud device allowing a first user to rest said clip between the first users ear and head while worm; at least one interface enclosed within said ear clip housing for wireless pairing with at least one of a first users mobile device or stem-less wireless ear bud
device; and a circle-of-sight (CoS) signaling element coupled to said ear clip enabling 360 degree signal visibility to at least one other user while worn by the first user, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first users mobile device and an application run on said first users mobile
device.”
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
Invention II:  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed such as “a housing with an ear-form factor; at least one interface enclosed within said housing for wireless pairing with a first users mobile device; an audio-output element disposed on a first side of said housing; and a circle-of-sight (CoS) signaling element protruding as a stem from a second side of said housing with 360 degree signal visibility provided to at least a second user, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first users mobile device and an application run on said first users mobile device.” 
 Invention III:  The subcombination has separate utility such as “a conical cap enclosure to be fittingly capped over a stem protusion of a wireless ear bud device; at least one interface enclosed within said cap enclosure for wireless pairing with a first users mobile device; and a circle-of-sight (CoS) signaling element disposed on said cap enclosure providing 360 degree signal visibility to at least one other user while stem-capped, wherein said CoS signaling element displays light in a manner signaling a
specific message based on a pre-defined signaling protocol and based on the pairing with the first users mobile device and an application run on said first users mobile device.”




Inventions II and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
Invention II:  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed such as, “a housing with an ear-form factor; at least one interface enclosed within said housing for wireless pairing with a first users mobile device; an audio-output element disposed on a first side of said housing; and a circle-of-sight (CoS) signaling element protruding as a stem from a second side of said housing with 360 degree signal visibility provided to at least a second user, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first users mobile device and an application run on said first users mobile device.” 
Invention IV:  The subcombination has separate utility such as, “an ear-clip adhered to a housing surface of a stem-less wireless ear bud device allowing a first user to rest said clip between the first users ear and head while worm; at least one interface enclosed within said ear clip housing for wireless pairing with at least one of a first users mobile device or stem-less wireless ear bud device; and a circle-of-sight (CoS) signaling element coupled to said ear clip enabling 360 degree signal visibility to at least one other user while worn by the first user, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first users mobile device and an application run on said first users mobile device.”



Inventions III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
Invention III:  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed such as, “a conical cap enclosure to be fittingly capped over a stem protusion of a wireless ear bud device; at least one interface enclosed within said cap enclosure for wireless pairing with a first users mobile device; and a circle-of-sight (CoS) signaling element disposed on said cap enclosure providing 360 degree signal visibility to at least one other user while stem-capped, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first users mobile device and an application run on said first users mobile device.”
Invention IV:  The subcombination has separate utility such as, “an ear-clip adhered to a housing surface of a stem-less wireless ear bud device allowing a first user to rest said clip between the first users ear and head while worm; at least one interface enclosed within said ear clip housing for wireless pairing with at least one of a first users mobile device or stem-less wireless ear bud device; and a circle-of-sight (CoS) signaling element coupled to said ear clip enabling 360 degree signal visibility to at least one other user while worn by the first user, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first users mobile device and an application run on said first users mobile device.”




The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


During a telephone conversation with Mohamed Azeez on June 21, 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show elements 3102, 3202, 3302, 3104, 3204, 3304, 3402,3403, and 3406 (associated with Figures 31-34) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 3 is objected to because of the following informalities:  The term “the same” lacks antecedent basis in line 2.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  The term “the first wearable device” lacks antecedent basis in line 3.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the examiner believes the applicant made a typographical error by reciting the term, “first wearable device” in lines 3-4 instead of “first user wearable device.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation, “wherein the first user mobile device and the first user wearable device is paired by being the same smart phone device.” is unclear.  First, the claim recites, “the first user mobile device and the first user wearable device is paired”, which is interpreted as the two devices being connected or communicating with one another.  However, the claim becomes unclear when it recites, “…is paired by being the same smart phone device”, what does “is paired by being the same smart phone device” mean?  It is not clear how the first user mobile device and the first user wearable device become a smart phone device.  The examiner interprets the limitation as the first user mobile device and the first user wearable device could be a smart phone device.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein US Publication 20160166203 A1 in view Raskin US Publication 20150187188 A1.
Claim 1:
	As per claims 1, Goldstein teaches the method claim comprising:
pairing a first user mobile device with a first user wearable device, wherein at least one of a symbol or color-coded display on the first wearable device is caused programmably based on a pre-defined interaction rule set on the first user mobile device and the display on the first user wearable device is exposed to at least a second user signaling a willingness to be approached for triggering a digital
interaction, (paragraph 0171 “The eyewear can also include an exterior illumination element 29 that presents visual status to users within proximity of a user wearing the eyewear, regarding at least one operation of the earpiece, including at least one among ambient sound capture status, a recording status, a warning status, a do not disturb status, and a welcome interaction status.  Although not shown, the eyeglasses may also contain a transceiver for communicating  with other mobile devices or systems, for example, via Bluetooth, Wi-Fi, or other communication protocol”);
Goldstein does not teach wherein the digital interaction comprises decoding a tag sent by a first user wearable device within range by a second user wearable device upon matching of color/symbol-coded interaction rules displayed on the first and second user wearable devices and triggering the digital interaction among the display matching first and second user wearable devices by being within short-range proximity comprising at least one of a sound, vibration, symbol, color, text, image or video for at least one of display or download on at least one of the wearable device or mobile device for at least one the first user or at least the second user.  However, Raskin teaches a Communications Using Tactile Stimuli on Wearable Devices and further teaches, “In one embodiment, the second wearable device may further transmit a signal to the first wearable device, the signal being configured to provide a prompt on the first wearable device. A prompt may be a reminder, alert or other message to the first user to send a "virtual hug" or other tactile stimulus to the second user. The prompt may be provided on a user interface coupled to the first wearable device. As described above, the user interface may be any device that transmits or exchanges information between the user and the wearable device. The user interface may be located locally on or remotely from the wearable device. For example, the user interface may a screen on the wearable device, which may visually display a message prompting the first user to send a tactile stimulus or force to the second user. As another example, the user interface may provide an audio message, an audio alarm, a blinking LED light, a vibration from a motor or other signals to the first user. As another example, the user interface may be a screen on a smartphone or laptop in communication with a wearable strapband. The screen may provide a prompt message, and the strapband may detect a state of the first user (e.g., a heartbeat of the first user), and the strapband may transmit data representing the state to a second wearable device.” (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the of the invention to modify Goldstein to include wherein the digital interaction comprises decoding a tag sent by a first user wearable device within range by a second user wearable device upon matching of color/symbol-coded interaction rules displayed on the first and second user wearable devices and triggering the digital interaction among the display matching first and second user wearable devices by being within short-range proximity comprising at least one of a sound, vibration, symbol, color, text, image or video for at least one of display or download on at least one of the wearable device or mobile device for at least one the first user or at least the second user as taught by Raskin in order to communicate with another user without verbal communication.    

Claim 7:
	As per claim 7, Goldstein teaches a system comprising:
a first user mobile device wirelessly paired with the first wearable device, wherein at least one of a symbol or color-coded display on the first wearable device is caused programmably based on a pre-defined interaction rule and the display is exposed to at least a second user signaling a willingness to be approached for triggering a digital interaction (paragraph 0171 “The eyewear can also include an exterior illumination element 29 that presents visual status to users within proximity of a user wearing the eyewear, regarding at least one operation of the earpiece, including at least one among ambient sound capture status, a recording status, a warning status, a do not disturb status, and a welcome interaction status.  Although not shown, the eyeglasses may also contain a transceiver for communicating  with other mobile devices or systems, for example, via Bluetooth, Wi-Fi, or other communication protocol”), 




Goldstein does not teach wherein the digital interaction comprises decoding a tag sent by a first user wearable device within range by a second user wearable device upon matching of color/symbol-coded interaction rules displayed on the first user and second user wearable device and said triggered digital interaction comprising at least one of a sound, vibration, symbol, color, text, image or video for at least one of display or download on at least one of the wearable device or mobile device for at least one of the first user or at least second user.  However, Raskin teaches a Communications Using Tactile Stimuli on Wearable Devices and further teaches, “In one embodiment, the second wearable device may further transmit a signal to the first wearable device, the signal being configured to provide a prompt on the first wearable device. A prompt may be a reminder, alert or other message to the first user to send a "virtual hug" or other tactile stimulus to the second user. The prompt may be provided on a user interface coupled to the first wearable device. As described above, the user interface may be any device that transmits or exchanges information between the user and the wearable device. The user interface may be located locally on or remotely from the wearable device. For example, the user interface may a screen on the wearable device, which may visually display a message prompting the first user to send a tactile stimulus or force to the second user. As another example, the user interface may provide an audio message, an audio alarm, a blinking LED light, a vibration from a motor or other signals to the first user. As another example, the user interface may be a screen on a smartphone or laptop in communication with a wearable strapband. The screen may provide a prompt message, and the strapband may detect a state of the first user (e.g., a heartbeat of the first user), and the strapband may transmit data representing the state to a second wearable device.” (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldstein to include wherein the digital interaction comprises decoding a tag sent by a first user wearable device within range by a second user wearable device upon matching of color/symbol-coded interaction rules displayed on the first user and second user wearable device and said triggered digital interaction comprising at least one of a sound, vibration, symbol, color, text, image or video for at least one of display or download on at least one of the wearable device or mobile device for at least one of the first user or at least second user as taught by Raskin in order to communicate with another user without verbal communication.    
 
Claim 2:
	As per claim 2, Goldstein and Raskin teach the method of claim 1 as described above and Goldstein further teaches wherein the wearable device is any one of a wearable badge device, smart watch, locket-housed smart watch, smart phone, clipped-on mobile device, clipped-on signaling device, eye-wear, ear-bud, ear-bud cap, or ear-bud clip-on (Figure 5A and 5B).

Claim 3:
	As per claim 3, Goldstein and Raskin teach the method of claim 1 as described above and Goldstein further teaches wherein the first user mobile device and the first user wearable device is paired by being the same smart phone device (paragraphs 0171 and 0193).








Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein and Raskin as applied to claim 1 above, and further in view of Mankoff US Publication 20050071230 A1.
Claim 4:
	As per claim 4, Goldstein and Raskin teach the method of claim 1 as described above but do not teach wherein the triggered digital interaction further comprises at least one of an offer and acceptance of at least a credit, between at least two devices, redeemable towards at least one of a good or service with any one of a participating vendor.  However, Mankoff teaches a Delivery, Organization, and Redemption of Virtual Offers from the Internet, Interactive-TV, Wireless Devices and Other Electronic Means and further teaches, “Another exemplary system would be for the delivery of promotional offers to cell phones or PDAs to be made by a cell phone service provider (or other wireless communications provider) to act as the list owner. The cell phone company would then provide the list of consumer electronic contact addresses (e.g., cell phone numbers) and credit card numbers to a matching agent, which in turn would build an offer. The offer would then be delivered to the cell phones via instant messaging or some other means, and the consumers could then "click" to accept the offer or take other action (e.g. press a number key, vocalize an acceptance) to accept the offer and have it associated with the consumers' payment systems.” (paragraph 0032) and “There are also a number of ways by which coupon offers can be delivered to consumers. FIG. 2 provides an exemplary screen shot of what an email delivered version of a coupon offer might look like. This illustrated offer is for 20% off of purchases at Retailer XYZ. As in a normal email, there is a header section 202. This section specifies the source of the coupon offer, the date, the person for whom the offer is intended, and the subject of the coupon offer. The screen image 200 shows the entire coupon offer, including the addressing section 202 and the main message window 204. Within the main message window 204 is a clickable target 206 that allows the consumer to select this offer for storing his or her coupon organizer/credit card.  The offer 200 can also provide useful information to the consumer such as the location of nearby stores through the target 208 and/or an option for changing the consumer's preferences for receiving emails from the marketer 104 via the clickable target 210.” (paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldstein to include wherein the triggered digital interaction further comprises at least one of an offer and acceptance of at least a credit, between at least two devices, redeemable towards at least one of a good or service with any one of a participating vendor as taught by Mankoff in order to enhance and facilitate communication between users through the usage of a promotion or coupon.      

Claim 5:
	As per claim 5, Goldstein and Raskin teach the method of claim 1 as described above but do not teach wherein the triggered digital interaction further comprises at least one of an offer and acceptance of at least a representation of a good or service, between at least two devices, redeemable towards at least one of a physical good or service associated with the representation from any one of a participating vendor.  However, Mankoff teaches a Delivery, Organization, and Redemption of Virtual Offers from the Internet, Interactive-TV, Wireless Devices and Other Electronic Means and further teaches, “Another exemplary system would be for the delivery of promotional offers to cell phones or PDAs to be made by a cell phone service provider (or other wireless communications provider) to act as the list owner. The cell phone company would then provide the list of consumer electronic contact addresses (e.g., cell phone numbers) and credit card numbers to a matching agent, which in turn would build an offer. The offer would then be delivered to the cell phones via instant messaging or some other means, and the consumers could then "click" to accept the offer or take other action (e.g. press a number key, vocalize an acceptance) to accept the offer and have it associated with the consumers' payment systems.” (paragraph 0032) and “There are also a number of ways by which coupon offers can be delivered to consumers. FIG. 2 provides an exemplary screen shot of what an email delivered version of a coupon offer might look like. This illustrated offer is for 20% off of purchases at Retailer XYZ. As in a normal email, there is a header section 202. This section specifies the source of the coupon offer, the date, the person for whom the offer is intended, and the subject of the coupon offer. The screen image 200 shows the entire coupon offer, including the addressing section 202 and the main message window 204. Within the main message window 204 is a clickable target 206 that allows the consumer to select this offer for storing his or her coupon organizer/credit card.  The offer 200 can also provide useful information to the consumer such as the location of nearby stores through the target 208 and/or an option for changing the consumer's preferences for receiving emails from the marketer 104 via the clickable target 210.” (paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldstein to includewherein the triggered digital interaction further comprises at least one of an offer and acceptance of at least a representation of a good or service, between at least two devices, redeemable towards at least one of a physical good or service associated with the representation from any one of a participating vendor as taught by Mankoff in order to enhance and facilitate communication between users through the usage of a promotion or coupon.      









Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein and Raskin as applied to claim 1 above, and further in view of He et al. US Publication 20150149310 A1.
Claim 6:
	As per claim 6, Goldstein and Raskin teach the method of claim 1 as described above but do not teach wherein the triggered digital interaction further comprises facilitating a payment transaction between at least one of a device-to-device, device-to-vendor POS terminal, or device-to-vendor product code.  However, He teaches a Wearable Communication Devices for Secured Transaction and Communication and further teaches, “With respect to FIGS. 22 and 23, The wearable device 2204 can communicate with the POS terminal 2206 to process transactions (2302). When a person or user 2202 wearing the wearable device 2204 wants to make a purchase transaction through a POS terminal 2206, the POS terminal can request transaction processing for the person's purchase by providing a transaction amount of the user's purchase, and enter a mode waiting to receive user ID and passcode to authorize the transaction from the person 2202 wearing the device (2304). When the person 2202 wearing the wearable device 2204 wants to start a transaction (2306), the person 2202 wearing the wearable device 2204 can enter the transaction mode by pushing a button on the wearable device 2204, for example (2308). The wearable device 2204 can present an authentication request to ask the wearer 2202 to enter a passcode to authenticate the access to the wearable device 2204, or enter a fingerprint with a fingerprint sensor built in the wearable device 2204 (2310). Once the passcode or the fingerprint is verified with the registered information, the wearable device 2204 can indicate it is ready to perform the transaction (e.g., by displaying a message on the display screen or enabling an indicator such as an LED indicator) (2312). A part of the wearer's body, for example his hand, can touch the POS terminal's 2206 capacitive coupling pad (or touch screen) 2208 (2314). The POS terminal 2206 can send a request for information or data needed to authorized the transaction to the wearable device 2204 through the user's body using a capacitive coupled channel (2316). The wearable device 2204 receives the request and a capacitive coupled electrical signal 2210 carrying the authentication data (e.g., encrypted ID and password information) can be transferred to the POS terminal 2206 through the capacitive coupled communication channel (2318). Once the POS terminal 2206 receives the authentication data, the POS terminal 2206 communicates with a server at the transaction control institute through the Internet, to verify the authentication data (2320). After the authentication completes, the POS terminal 2206 will send data to the wearable device 2204, to indicate completion of the transaction (2322). Once the wearable device receives this signal, it completes the transaction (2324).” (paragraph 0080).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldstein to include wherein the triggered digital interaction further comprises facilitating a payment transaction between at least one of a device-to-device, device-to-vendor POS terminal, or device-to-vendor product code as taught by He in order to facilitate faster transaction checkouts.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Donham US Patent 8344862 B1 Tactile Messaging System
Donham discloses a tactile messaging system configured to send tactile messages between users. The system may be configured so a first user may input tactile information into a first wearable tactile user device and a second user may receive sensory output from a second tactile user device that corresponds to the tactile information entered by the first user into the first tactile user device. This may allow users to communicate by touch, without having to manually enter electronic input information into the system. 
	Ohki et al. US Publication 20180091182 A1 Gesture Detection to Pair Two Wearable Devices and Perform an Action Between Them and a Wearable Device, a Method and a System Using Heat as a Means for Communication
Ohki discloses devices and methods for initiating execution of actions and for communicating information to a user, and more particularly, to initiating execution of predefined actions in wearable devices and communication devices based on gestures made with the wearable devices and/or heat applied to a surface of the wearable devices. According to an aspect, the method relates to, in the wearable device, detecting a first, in the first wearable device predefined, gesture of the first wearable device, broadcasting a first signal comprising information associated with the first gesture, receiving, from a second wearable device, a second signal comprising information associated with a second gesture and initiating execution of a, in the first wearable device predefined, first action based on the first signal and the second signal.

	Ratajczyk US Publication 20130154826 A1 Tactile and Visual Alert Device Triggered by Received Wireless Signals
Ratajczyk discloses a wearable signal notification article and a system incorporating the article. The system provides users with a way to stay connected to their wireless devices, even when the user is not in proximity to the device. It comprises a wireless transmitting device, a wireless transmission receiving device, and a wearable signal notification article. When the transmitting device sends a signal to the transmission receiving device, a second signal is sent to the signal notification device to alert the user that a transmission is being received. The wearable signal notification device comprises a flexible, waterproof bracelet housing, and an integrated alert circuit module with a sensor chip, an antenna, at least one light source, a vibrator, and a battery. The device can be worn while swimming, during strenuous activity, or in crowded noisy environments to provide visual and tactile feedback to users about incoming transmissions.

	Zenoff US Publication 20170205854 A1 Mobile Device Case for Holding a Display Device
Zenoff discloses a system for displaying or projecting media selected by a user, comprising: a mobile device case that is removably mountable on a mobile device; and a visual curvilinear display coupled to said mobile device case, wherein the visual curvilinear display is configured to display or project the media selected by the user in a manner that is viewable by one or more observers, which media includes at least one of digital text, image or video, wherein the visual curvilinear display displays or projects said media according to a display and/or location preference or schedule of the user.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682